Case 20-22252      Doc 15     Filed 01/19/21 Entered 01/19/21 04:08:31             Desc Main
                               Document     Page 1 of 19

                 IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

   In Re Patricia Perry                       )
         John Perry                           ) Case No. 20-22252
         Debtor(s)                            ) Chapter 13
                                              ) Judge Timothy Barnes

                                  NOTICE OF MOTION
 To:

 Marilyn O Marshall, Chapter 13 Trustee, 224 S Michigan Ave Suite 800 Chicago, IL
 60604, via electronic court notification;

 Patricia Perry and John Perry, 536 E. 88th Place Chicago, IL 60619, via U.S. mail;

 Attached parties as listed on Notice of 341 Meeting of Creditors and Certificate of Notice
 (served via U.S. Mail or ECF).

 PLEASE TAKE NOTICE that on February 18, 2021 at 2:30 PM I shall appear before
 Judge Timothy Barnes at Appear by Telephone and present the attached motion and you
 may appear if you so choose. The Bankruptcy Court will hold a hearing to consider a
 request by Debtor(s) Counsel for payment of legal fees in the amount of $4500.00 plus
 expenses of $361.14, if there are no objections, the Court may confirm the plan and allow
 fees requested by Debtor’s counsel to be paid through the plan.

 This motion will be presented and heard electronically using Zoom for Government.
 No personal appearance in court is necessary or permitted. To appear and be heard on the
 motion, you must do the following:
 To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
 ID and password.
 To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
 7666. Then enter the meeting ID and password.
 Meeting ID and password. The meeting ID for this hearing is 161 329 5276 and the
 password is 433658. The meeting ID and password can also be found on the judge’s page
 on the court’s web site.

 If you object to this motion and want it called on the presentment date above, you must
 file a Notice of Objection no later than two (2) business days before that date. If a Notice
 of Objection is timely filed, the motion will be called on the presentment date. If no
 Notice of Objection is timely filed, the court may grant the motion in advance without a
 hearing.
                                                       /s/ Elizabeth Placek
                                                       Attorney for Debtor
                                                       The Semrad Law Firm, LLC
                                                       20 South Clark Street, 28th Floor
                                                       Chicago, IL60603
                                                       (312) 913-0625
Case 20-22252      Doc 15     Filed 01/19/21 Entered 01/19/21 04:08:31           Desc Main
                               Document     Page 2 of 19



                                  PROOF OF SERVICE

 I, the undersigned, certify that I caused this Notice and a copy of the attached
 document(s) to be served upon the entities named above by depositing the same in the
 U.S. Postal Service’s mail box at 20 S. Clark Street, Chicago, IL 60603, on January 19
 2021, except that the Trustee and any other party indicated in the Notice of Filing were
 served electronically by the court on such date.

                                                             /s/ Elizabeth Placek
                                                             Attorney for Debtor
       Case
        Case20-22252
             20-22252 Doc
                       Doc13
                           15 Filed
                               Filed01/06/21
                                      01/19/21 Entered
                                                  Entered01/06/21
                                                           01/19/2123:20:39
                                                                    04:08:31 Desc
                                                                              DescImaged
                                                                                   Main
                             Certificate
                                 Documentof Notice
                                                PagePage
                                                      3 of 19
                                                           1 of 5
Information to identify the case:
Debtor 1                 Patricia Perry                                                         Social Security number or ITIN    xxx−xx−1965

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                 John Perry                                                             Social Security number or ITIN    xxx−xx−8735
(Spouse, if filing)
                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Northern District of Illinois
                                                                                                Date case filed for chapter 13 12/31/20
Case number:          20−22252



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   10/20


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Patricia Perry                                                John Perry

2. All other names used in the
   last 8 years
                                              536 E. 88th Place                                             536 E. 88th Place
3. Address                                    Chicago, IL 60619                                             Chicago, IL 60619
                                              Megan Swenson                                                 Contact phone (312)248−7660
4. Debtor's  attorney
   Name and address
                                              The Semrad Law Firm, LLC
                                              20 S. Clark 28th Floor
                                                                                                            Email: mswenson@semradlaw.com

                                              Chicago, IL 60603

5. Bankruptcy trustee                         Marilyn O Marshall                                            Contact phone 312−431−1300
     Name and address                         224 South Michigan Ste 800
                                              Chicago, IL 60604

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed       Eastern Division                                             8:30 a.m. until 4:30 p.m. except Saturdays,
     at this address.                          219 S Dearborn                                               Sundays and legal holidays.
     You may inspect all records filed in      7th Floor                                                    Contact phone 1−866−222−8029
     this case at this office or online at     Chicago, IL 60604                                            Date: 1/4/21
      https://pacer.uscourts.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
      Case
       Case20-22252
            20-22252 Doc
                      Doc13
                          15 Filed
                              Filed01/06/21
                                     01/19/21 Entered
                                                 Entered01/06/21
                                                          01/19/2123:20:39
                                                                   04:08:31 Desc
                                                                             DescImaged
                                                                                  Main
                            Certificate
                                Documentof Notice
                                               PagePage
                                                     4 of 19
                                                          2 of 5
Debtor Patricia Perry and John Perry                                                                                                     Case number 20−22252
7. Meeting of creditors
    Debtors must attend the meeting to     January 26, 2021 at 12:00 PM                                      Location:
    be questioned under oath. In a joint                                                                     Appear by Telephone. For instructions,, visit
    case, both spouses must attend.                                                                          www.chi13.com
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 3/29/21
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 3/11/21
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 6/29/21
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The hearing on confirmation will be held on: 2/18/21 at 02:30 PM , Location: Appear using Zoom for
                                           Government. To appear by video, use this link: https://www.zoomgov.com/ or to appear by telephone,
                                           call Zoom for Government at 1−669−254−5252 or 1−646−828−7666. Then enter the meeting ID 161 329
                                           5276 and passcode 433658.
                                           The debtor has not filed a plan as of this date. A copy of the plan will be sent separately.

                                           The Disclosure of Compensation has been filed. The attorney for the debtor is
                                           requesting fees of $ 4500.00
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at https://pacer.uscourts.gov. If you
                                           believe that the law does not authorize an exemption that debtors claimed, you may file an objection by the
                                           deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.



Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
           Case
            Case20-22252
                 20-22252 Doc
                           Doc13
                               15 Filed
                                   Filed01/06/21
                                          01/19/21 Entered
                                                      Entered01/06/21
                                                               01/19/2123:20:39
                                                                        04:08:31 Desc
                                                                                  DescImaged
                                                                                       Main
                                 Certificate
                                     Documentof Notice
                                                    PagePage
                                                          5 of 19
                                                               3 of 5
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 20-22252-TAB
Patricia Perry                                                                                                         Chapter 13
John Perry
        Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: corrinal                                                              Page 1 of 3
Date Rcvd: Jan 04, 2021                                               Form ID: 309I                                                             Total Noticed: 42
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 06, 2021:
Recip ID                 Recipient Name and Address
db/jdb                 + Patricia Perry, John Perry, 536 E. 88th Place, Chicago, IL 60619-6826
29176717                 COLLEGEAVE, 1055 N MARKET ST, WILMINGTON, DE 19801
29176739               + Carmax Auto Finance, 2040 Thalbro St, Richmond, VA 23230-3200
29176752               + Cb/Wayfair, P.O. Box 182273, Columbus, OH 43218-2273
29176728               + Central Loan, PO BOX 77404, EWING, NJ 08628-6404
29176751                 Christ Advocate Hospital, 4500 W. 95th, Oswego, IL 60543
29176721               + Comenity Bank Llc, P.O. Box 182273, Columbus, OH 43218-2273
29176718               + Discover Student Loans, PO Box 6107, Carol Stream, IL 60197-6107
29176724               + Great American Finance, 11380 Prosperity Farms Rd Ste 221, Palm Bch Gdns, FL 33410-3465
29176747               + Medical Payment Data, 645 WALNUT STREET #4, GADSDEN, AL 35901-4173
29176729               + Oportun/Progreso Finan, 3201 Dallas Pkwy Ste 700, Frisco, TX 75034-9573
29176719               + Oportunprog, 1647 W 47th St, Chicago, IL 60609-3248
29176726               + Peoples Engy, 200 East Randolph, Chicago, IL 60601-6302
29176755               + Radiology Imaging Consultants, 1 Ingalls Dr, Harvey, IL 60426-3558
29176734               + Syncb/Walmar, 2001 Western Ave, Ste 400, Seattle, WA 98121-3132
29176727               + Tbom-Scusa, Credit Bureau Reporting Pob 961245, Fort Worth, TX 76161-0244
29176720               + The Bureaus Inc, 1717 Central St, Evanston, IL 60201-1507

TOTAL: 17

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: mswenson@semradlaw.com
                                                                                        Jan 05 2021 00:42:00      Megan Swenson, The Semrad Law Firm, LLC, 20
                                                                                                                  S. Clark 28th Floor, Chicago, IL 60603
tr                     + Email/Text: courtnotices@chi13.com
                                                                                        Jan 05 2021 00:44:00      Marilyn O Marshall, 224 South Michigan Ste 800,
                                                                                                                  Chicago, IL 60604-2503
ust                    + Email/Text: USTPREGION11.ES.ECF@USDOJ.GOV
                                                                                        Jan 05 2021 00:44:00      Patrick S Layng, Office of the U.S. Trustee,
                                                                                                                  Region 11, 219 S Dearborn St, Room 873,
                                                                                                                  Chicago, IL 60604-2027
29176740               + EDI: GMACFS.COM
                                                                                        Jan 05 2021 04:03:00      Ally Fincl, P.O. Box 951, Horsham, PA
                                                                                                                  19044-0951
29179371                  Email/Text: bankruptcy@avidac.com
                                                                                        Jan 05 2021 00:46:00      Avid Acceptance, 6995 Union Park Center Ste
                                                                                                                  450, Cottonwood Heights, UT 84047-6145
29176748               + Email/Text: bankruptcy@avidac.com
                                                                                        Jan 05 2021 00:46:00      Avid Acceptance Llc, PO Box 708580, Sandy, UT
                                                                                                                  84070-8580
29176731               + EDI: WFNNB.COM
                                                                                        Jan 05 2021 04:03:00      Cb/Ashstwrt, PO BOX 182789, COLUMBUS, OH
                                                                                                                  43218-2789
29176741               + EDI: CITICORP.COM
                                                                                        Jan 05 2021 04:03:00      Citibankna, 5800 S. Corporate Place, Sioux Falls,
                                                                                                                  SD 57108-5027
           Case
            Case20-22252
                 20-22252 Doc
                           Doc13
                               15 Filed
                                   Filed01/06/21
                                          01/19/21 Entered
                                                      Entered01/06/21
                                                               01/19/2123:20:39
                                                                        04:08:31 Desc
                                                                                  DescImaged
                                                                                       Main
                                 Certificate
                                     Documentof Notice
                                                    PagePage
                                                          6 of 19
                                                               4 of 5
District/off: 0752-1                                               User: corrinal                                                          Page 2 of 3
Date Rcvd: Jan 04, 2021                                            Form ID: 309I                                                         Total Noticed: 42
29176722              + EDI: ESSL.COM
                                                                                   Jan 05 2021 04:03:00     Dish Network, Dept 0063, Palatine, IL
                                                                                                            60055-0001
29176746              + Email/Text: bknotice@ercbpo.com
                                                                                   Jan 05 2021 00:45:00     Enhanced Recovery Co L, 8014 BAYBERRY RD,
                                                                                                            JACKSONVILLE, FL 32256-7412
29176744              + Email/Text: bankruptcynotices@fifsg.com
                                                                                   Jan 05 2021 00:44:00     First Inv Servicing Co, 380 Interstate N Pkwy St,
                                                                                                            Atlanta, GA 30339-2222
29176738              + EDI: PHINAMERI.COM
                                                                                   Jan 05 2021 04:03:00     Gm Financial, 801 Cherry St Ste 3900, Fort
                                                                                                            Worth, TX 76102-6839
29176725              + Email/Text: bk@gafco.net
                                                                                   Jan 05 2021 00:45:00     Grt Amer Fin, 205 West Wacker Dr, Chicago, IL
                                                                                                            60606-1216
29176732              + Email/Text: PBNCNotifications@peritusservices.com
                                                                                   Jan 05 2021 00:43:00     Kohls/Capone, N56 W 17000 RIDGEWOOD DR,
                                                                                                            MENOMONEE FALLS, WI 53051-7096
29176723              + Email/Text: bnc@nordstrom.com
                                                                                   Jan 05 2021 00:44:31     Nordstm/Td, P.O. Box 6565, Englewood, CO
                                                                                                            80155-6565
29176742              + EDI: AGFINANCE.COM
                                                                                   Jan 05 2021 04:03:00     Onemain, 605 Munn Rd E, Fort Mill, SC
                                                                                                            29715-8421
29176745              + Email/Text: liz@esglegal.com
                                                                                   Jan 05 2021 00:43:00     Pronto Fin, 1900 E. Golf Rd, Suite L140,
                                                                                                            Schaumburg, IL 60173-5831
29176737                 EDI: AGFINANCE.COM
                                                                                   Jan 05 2021 04:03:00     Springleaf Financial S, 306 RIDLEY AVE,
                                                                                                            LAGRANGE, GA 30240
29176735                 EDI: RMSC.COM
                                                                                   Jan 05 2021 04:03:00     Syncb/Oldnav, P.O. Box 29116, Shawnee Missio,
                                                                                                            KS 66201
29176733              + EDI: RMSC.COM
                                                                                   Jan 05 2021 04:03:00     Syncb/Tjx, 4125 Windward Plaza, Alpharetta, GA
                                                                                                            30005-8738
29176736              + EDI: RMSC.COM
                                                                                   Jan 05 2021 04:03:00     Syncb/Ultrad, C/O PO BOX 965036, ORLANDO,
                                                                                                            FL 32896-0001
29178648              + EDI: RMSC.COM
                                                                                   Jan 05 2021 04:03:00     Synchrony Bank, c/o PRA Receivables
                                                                                                            Management, LLC, PO Box 41021, Norfolk, VA
                                                                                                            23541-1021
29176749              + EDI: USBANKARS.COM
                                                                                   Jan 05 2021 04:03:00     Us Bank Home Mortgage, 4801 Frederica St,
                                                                                                            Owensboro, KY 42301-7441
29176730              + EDI: WFFC.COM
                                                                                   Jan 05 2021 04:03:00     WFDS, P.O. Box 19752, Irvine, CA 92623-9752
29176750              + EDI: WFFC.COM
                                                                                   Jan 05 2021 04:03:00     Wells Fargo Dealer Svc, PO BOX 19657,
                                                                                                            IRVINE, CA 92623-9657

TOTAL: 25


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason    Name and Address
29176753        *+               Avid Acceptance Llc, PO Box 708580, Sandy, UT 84070-8580
29176754        *+               Us Bank Home Mortgage, 4801 Frederica St, Owensboro, KY 42301-7441
29176743        ##+              Markoff Law Llc, 29 N Wacker Driver, #550, Chicago, IL 60606-2851

TOTAL: 0 Undeliverable, 2 Duplicate, 1 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.
           Case
            Case20-22252
                 20-22252 Doc
                           Doc13
                               15 Filed
                                   Filed01/06/21
                                          01/19/21 Entered
                                                      Entered01/06/21
                                                               01/19/2123:20:39
                                                                        04:08:31 Desc
                                                                                  DescImaged
                                                                                       Main
                                 Certificate
                                     Documentof Notice
                                                    PagePage
                                                          7 of 19
                                                               5 of 5
District/off: 0752-1                                              User: corrinal                                                        Page 3 of 3
Date Rcvd: Jan 04, 2021                                           Form ID: 309I                                                       Total Noticed: 42

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 06, 2021                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 4, 2021 at the address(es) listed
below:
Name                             Email Address
Marilyn O Marshall
                                 courtdocs@chi13.com

Megan Swenson
                                 on behalf of Debtor 1 Patricia Perry mswenson@semradlaw.com ilnb.courtview@SLFCourtview.com

Patrick S Layng
                                 USTPRegion11.ES.ECF@usdoj.gov


TOTAL: 3
         Case 20-22252       Doc 15
                                  Filed 01/19/21 Entered 01/19/21 04:08:31 Desc Main
                                   Document       Page 8 of 19
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division
   In Re:                                 )            BK No.: 20-22252
    Patricia Perry                        )
    John Perry                            )            Chapter: 13
                                          )
                                          )              Honorable Timothy A. Barnes
                                          )
                 Debtor(s)                )             SELECT IF OUTLYING AREA

            ATTORNEY'S APPLICATION FOR CHAPTER 13 COMPENSATION UNDER
                   THE COURT-APPROVED RETENTION AGREEMENT
                        (Use for cases filed on or after April 20, 2015)

The undersigned attorney seeks compensation pursuant to 11 U.S.C. § 330(a)(4)(B) and the Court-Approved
Retention Agreement executed by the debtor(s) and the attorney, for representing the interests of the debtor(s)
in this case.

   Use of Court-Approved Retention Agreement:

   The attorney and the debtor(s) have entered into the Court-Approved Retention Agreement.

   Attorney Certification:

   The attorney hereby certifies that:
   1.         All disclosures required by General Order No. 11-2 have been made.

   2.          The attorney and the debtor(s) have either:

               (i) not entered into any other agreements that provide for the attorney to receive:

                  a.      any kind of compensation, reimbursement, or other payment, or

                  b.       any form of, or security for, compensation, reimbursement, or other payment that
                       varies        from the Court-Approved Retention Agreement; or

               (ii) have specifically discussed and understand that:

                  a.       the Bankruptcy Code may require a debtor's attorney to provide the debtor with
                       certain documents and agreements at the start of the representation;

                  b.      the terms of the Court-Approved Retention Agreement take the place of any
                       conflicting provision in an earlier agreement;

                  c.       the Court-Approved Retention Agreement cannot be modified in any way by other
                       agreements; and

                  d.      any provision of another agreement between the debtor and the attorney that conflicts
                       with the Court-Approved Retention Agreement is void.
           Case 20-22252      Doc 15 Filed 01/19/21 Entered 01/19/21 04:08:31 Desc Main
                                      Document      Page 9 of 19
Compensation sought for services in this case pursuant to the Court-Approved Retention Agreement:
  $ 4500.00 flat fee for services through case closing

Reimbursement sought for expenses in this case:
  $ 313.00 for filing fee paid by the attorney with the attorney's funds
  $     48.14 for other expenses incurred in connection with the case and paid by the attorney with
                the attorney's funds (itemization must be attached)

  $   361.14 Total reimbursement requested for expenses.

Funds previously paid to the attorney by or on behalf of the debtor(s) in the year before filing this
case and not reflected in or related to the Court-Approved Retention Agreement:
    ✔ None
      A total of $




Date of Application:   1/19/2021              Attorney Signature      /s/Elizabeth Placek




                                                                                     Local Bankruptcy Form 23-1
  Case 20-22252         Doc 15   Filed 01/19/21 Entered 01/19/21 04:08:31      Desc Main
                                 Document      Page 10 of 19



                                         Expenses
Docket No:    20-22252

Debtor(s):    Patricia Perry

              John Perry



Expense                                    Date Incurred        Total Charge
CREDIT REPORT- Joint $18.14                12/23/2020           $18.14

POSTAGE                                    12/23/2020           $10.00

COPIES                                     12/23/2020           $10.00

FILING FEE CHAPTER 13                      12/23/2020           $313.00

MONEY SHARP CREDIT COUNSELING - Joint      12/26/2020           $10.00

                                                  TOTAL CHARGE $361.14
Case 20-22252   Doc 15   Filed 01/19/21 Entered 01/19/21 04:08:31   Desc Main
                         Document      Page 11 of 19
Case 20-22252   Doc 15   Filed 01/19/21 Entered 01/19/21 04:08:31   Desc Main
                         Document      Page 12 of 19
Case 20-22252   Doc 15   Filed 01/19/21 Entered 01/19/21 04:08:31   Desc Main
                         Document      Page 13 of 19
Case 20-22252   Doc 15   Filed 01/19/21 Entered 01/19/21 04:08:31   Desc Main
                         Document      Page 14 of 19
Case 20-22252   Doc 15   Filed 01/19/21 Entered 01/19/21 04:08:31   Desc Main
                         Document      Page 15 of 19
Case 20-22252   Doc 15   Filed 01/19/21 Entered 01/19/21 04:08:31   Desc Main
                         Document      Page 16 of 19
Case 20-22252   Doc 15   Filed 01/19/21 Entered 01/19/21 04:08:31   Desc Main
                         Document      Page 17 of 19
Case 20-22252   Doc 15   Filed 01/19/21 Entered 01/19/21 04:08:31   Desc Main
                         Document      Page 18 of 19
Case 20-22252   Doc 15   Filed 01/19/21 Entered 01/19/21 04:08:31   Desc Main
                         Document      Page 19 of 19
